          MEMO
          Case     ENDORSED Document 39 Filed 08/17/21 Page 1 of 1
               1:19-cr-00706-ALC
                                     U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                  August 10, 2021

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
                                                                                 8/17/21
New York, New York 10007

         Re: United States v. Jaysean Sutton and Pedro Davila, 19 Cr. 706 (ALC)

Dear Judge Carter:

        We understand that the conference set for today at 3:30 p.m. has been adjourned. The
Government respectfully requests that Speedy Trial time be excluded until the next conference
date, in order to allow the parties to continue to discuss a pre-trial resolution to the case.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                              By: /s/ Alexander Li
                                                 Alexander Li
                                                 Christopher Clore
                                                 Assistant United States Attorneys
                                                 (212) 637-2265/-1063

cc:      All Counsel (by ECF)   The application is GRANTED.
                                Status conference adjourned to 9/21/21
                                at 2:00 p.m. Time excluded.
                                So Ordered.

                                                                                 8/17/21




2019.07.08
